DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 5/26/21.  At this point claims 1, 14 and 15 have been amended and claims 16-18 have been added. Thus, claims 1-9 and 11-18 are pending in the instant application.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belgaied (US PGPUB # 2016/0306581 A1).

With respect to claim 1, the Belgaied reference teaches a storage system comprising: 
a node group configured with a plurality of storage nodes that each includes a storage device unit which is one or more storage devices, (see fig. 1; and paragraph 16, where there is a node manager (e.g., a server or processor) and a platform expert (e.g., a server or processor) configured to provide management and control of storage services (e.g., storage pools))
wherein each of the plurality of storage nodes includes a local pool that is a logical storage area based on the storage device unit of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
the node group provides a global pool that is a logical storage area based on a plurality of local pools of the plurality of storage nodes, (paragraph 95, where the pool planner 117 operates as a global pool planner configured to scale provisioning of pools among the local pool planners 1202 at the storage nodes)
each of the plurality of storage nodes stores data stored in a volume provided by the storage node in the local pool of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
for any storage node, a capacity relationship is maintained in which a used capacity of a volume created by the storage node is equal to or less than an available 
the storage node that creates a volume is selected by a storage management unit which manages the node group; (paragraph 95, where such a configuration enables the global pool planner 117 to configure or manage the creation of hundreds of physical storage pools (potentially across multiple nodes) to setup a virtual storage pool based on end-user (e.g., third party) defined storage requirements)
wherein maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity equal to or larger than capacities of the two or more volumes. (paragraph 18, where a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user; and paragraph 95, where the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks.)

With respect to claim 2, the Belgaied reference teaches the storage system according to claim 1, wherein the available capacity of the local pool is based on a 

With respect to claim 3, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to provide a maximum available capacity among a plurality of available capacities of the plurality of local pools. (paragraph 95, where global pool planner 117 is also configured to coordinate with the local pool planners 1202 to leverage existing physical storage pools in addition to provisioning new storage pools in the event of a virtual storage pool expansion)

With respect to claim 4, the Belgaied reference teaches the storage system according to claim 3, 
wherein a storage node that serves as a creation destination of a volume having a capacity requested after the maximum available capacity is provided is any storage node having an available capacity equal to or larger than the requested capacity. (paragraph 78, where the pool planner 117 may generate an error when not enough or even one device cannot be located to satisfy storage requirement information and/or the specs 802)

With respect to claim 5, the Belgaied reference teaches the storage system according to claim 4, 
wherein when the requested capacity is larger than an available capacity of the storage node that serves as the creation destination, an error is returned from the storage node that serves as the creation destination. (paragraph 78, where the pool planner 117 may generate an error when not enough or even one device cannot be located to satisfy storage requirement information and/or the specs 802)

With respect to claim 6, the Belgaied reference teaches the storage system according to claim 3, 
wherein the maximum available capacity is provided as at least one of a maximum value of a capacity of a volume that can be created and an available capacity of the global pool. (paragraph 53, where interface 116 (using the information from the user) also communicates with the pool planner 117, the platform expert 112, and/or the node manager 110 to determine free/available space on the storage devices 114 (blocks 408, 409, and 410). The pool planner 117 may also be configured to create or build a configuration for the storage pool, which may be stored to the resource data structure 119 (block 412))

With respect to claim 7, the Belgaied reference teaches the storage system according to claim 1, 


With respect to claim 8, the Belgaied reference teaches the storage system according to claim 7, 
wherein at least one of the added one or more logical chunks is based on a capacity interchanged from at least one storage node except a storage node that includes the certain local pool. (paragraph 59, where a high availability service-1 component (e.g., a RSF-1 component) of the node manager 110 is configured to manage the importation of the service pool including the updating of clusters and nodes, reservation of disk space on the storage devices 114, assignment of logical units and addresses, and the sharing of a file system (blocks 612 to 638))

With respect to claim 9, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to migrate at least one volume associated with a certain local pool to a local pool having an available capacity larger 

With respect to claim 11, the Belgaied reference teaches the storage system according to claim 1, 
wherein each of the plurality of storage nodes has an upper limit to the number of logical chunks that constitute the local pool of the storage node, and maintaining the capacity relationship is to set, instead of two or more logical chunks that are a part of a certain local pool, a logical chunk that has a size larger than each of the two or more logical chunks and stores data which is in the two or more logical chunks as a component of the local pool. (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks) 

With respect to claim 12, the Belgaied reference teaches the storage system according to claim 8, 
wherein the capacity relationship is maintained when a condition is satisfied under which an available capacity of an internal capacity is in a shortage, the internal capacity being provided in the storage node that includes the certain local pool and being a base capacity of the certain local pool. (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically 

With respect to claim 13, the Belgaied reference teaches the storage system according to claim 1, 
wherein maintaining the capacity relationship is to provide a maximum usage rate among a plurality of usage rates respectively corresponding to the plurality of local pools, or provide a minimum available capacity rate among a plurality of available capacity rates respectively corresponding to the plurality of local pools, (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks)
a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool, (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks [i.e. a percentage or ‘ratio’ is known of used capacity]) and 
an available capacity rate of each local pool is a ratio of an available capacity to the capacity of the local pool. (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks  [i.e. a percentage or ‘ratio’ is known of available capacity])

With respect to claim 17, the Belgaied reference teaches the storage system of claim 1, wherein said capacity of a volume is a size of said volume. (paragraph 37, where parameters may include, for example, status information of that storage resource (e.g., capacity, latency, configuration setting, etc.))

With respect to claim 18, the Belgaied reference teaches the storage system of claim 1, wherein said capacity of a volume is a used capacity of said volume. (paragraph 53, where interface 116 (using the information from the user) also communicates with the pool planner 117, the platform expert 112, and/or the node manager 110 to determine free/available space on the storage devices 114 (blocks 408, 409, and 410)

With respect to claim 14, the Belgaied reference teaches a storage system comprising: 
a node group configured with a plurality of storage nodes that each includes a storage device unit which is one or more storage devices, (see fig. 1; and paragraph 16, where there is a node manager (e.g., a server or processor) and a platform expert (e.g., a server or processor) configured to provide management and control of storage services (e.g., storage pools))
wherein each of the plurality of storage nodes includes a local pool that is a logical storage area based on the storage device unit of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each 
the node group provides a global pool that is a logical storage area based on a plurality of local pools of the plurality of storage nodes, (paragraph 95, where the pool planner 117 operates as a global pool planner configured to scale provisioning of pools among the local pool planners 1202 at the storage nodes)
each of the plurality of storage nodes stores data stored in a volume provided by the storage node in the local pool of the storage node, (see fig. 2; and paragraph 95, FIG. 2 shows a diagram of a scalable pool planner in which each storage node may have a local pool planner 1202 configured to create diverse storage pools from among devices or portions of devices related to the storage node)
for any storage node, a capacity relationship is maintained in which a used capacity of a volume created by the storage node is equal to or less than an available capacity of a local pool of the storage node, (paragraph 101, where The global pool planner 117 may include a REST interface that is utilized by the node manager 110 to automatically provision resources when certain events occur. The events can include, for example, running out of capacity at the storage pool 1206, rebalancing Ethernet LUs of a virtual service pool when a new physical storage node 1212 joins a network, or reaching a performance threshold) and 
the storage node that creates a volume is selected by a storage management unit which manages the node group; (paragraph 95, where such a configuration enables the global pool planner 117 to configure or manage the creation of hundreds of physical 
wherein the storage node selected by the storage management unit has a smallest variation in a plurality of usage rates respectively corresponding to the plurality of local pools, (paragraph 83, where the node manager 110 may determine internal parameters including, for example, a size sort order (e.g., small-to-large (log) or large-to-small (cache and pool)) or a drive's device path; and table 1 discusses eligible drives and ensuring all drives proposed for the tolerance pool are sized within tolerance (64MiB) population of drives smaller than the minimum sized group where size is within tolerance (64MiB))
each of the plurality of usage rates of each storage node is estimated when it is assumed that the storage node is selected, (paragraph 95, where the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks [i.e. a percentage or ‘ratio’ is known of used capacity]) and 
a usage rate of each local pool is a ratio of a used capacity to a capacity of the local pool. (paragraph 95, where  the global pool planner 117 operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks  [i.e. a percentage or ‘ratio’ is known of available capacity])

Claim 15 is a storage control method implementation of claims 1-9 and 11-13 and rejected under the same rationale as above. 
Claim 16 is a storage control method implementation of claim 14 and rejected under the same rationale as above. 

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments and amendments with respect to claims 1-9 and 11-18 have been considered but are not persuasive. 
With respect to the arguments pertaining to claim 1 (see pages 10-11) and the limitation of “wherein maintaining the capacity relationship is to create and provide a combined volume, and the combined volume is a volume in which two or more volumes are combined and which has a capacity equal to or larger than capacities of the two or more volumes”, the Belgaied reference teaches (paragraph 18) that a storage service provider hosts or otherwise manages a suite of hardware and/or software storage resources (e.g., system resources) that are combinable and/or configurable based on the storage requirements of a user.  Further, Belgaied (paragraph 95) discusses the global pool planner operates as an interface to the node manager 110 to automatically provision (or re-use) physical storage pools to expand virtual storage pools at user-defined capacity watermarks. Thus, based on the citations above, the Belgaied reference teaches combining multiple hardware and/or software resources to meet the storage requirements of a user; and further reusing physical storage pools to expand virtual storage pools.   Therefore, the Examiner contends that the Belgaied reference teaches the limitations above as broadly and instantly claimed.
“wherein the storage node selected by the storage management unit has a smallest variation in a plurality of usage rates respectively corresponding to the plurality of local pools”, the Belgaied reference teaches (paragraph 83) pool planner 117 determines which drives (e.g., the devices 114 of FIG. 1) are eligible for a storage pool (e.g., a final list of eligible drives), the example node manager 110 (and/or the pool planner 117) is configured to create or build a storage service with one or more of the identified drives; and the node manager may determine internal parameters including, for example, a size sort order (e.g., small-to-large (log) or large-to-small (cache and pool)) or a drive's device path).  Further, Belgaied (table 1) discusses eligible drives and ensuring all drives proposed for the tolerance pool are sized within tolerance (64MiB) population of drives smaller than the minimum sized group where size is within tolerance (64MiB).  Thus, based on the citations above, the Belgaied reference teaches sorting the drives by size to determine the eligible drives, and further determine which drives are in tolerance, and selecting these drives to build the pool.   Therefore, the Examiner contends that the Belgaied reference teaches the limitations above as broadly and instantly claimed.
	With respect to the arguments pertaining to claims 15-18 (see pages 12-13), the Examiner notes the responses to the arguments above as they are commensurate in scope with the other arguments.  



3.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9 and 11-18 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137